Case 17-10554   Doc 604   Filed 11/29/18 Entered 11/29/18 16:58:35   Desc Main
                           Document     Page 1 of 7
Case 17-10554   Doc 604   Filed 11/29/18 Entered 11/29/18 16:58:35   Desc Main
                           Document     Page 2 of 7
Case 17-10554   Doc 604   Filed 11/29/18 Entered 11/29/18 16:58:35   Desc Main
                           Document     Page 3 of 7
Case 17-10554   Doc 604   Filed 11/29/18 Entered 11/29/18 16:58:35   Desc Main
                           Document     Page 4 of 7
Case 17-10554   Doc 604   Filed 11/29/18 Entered 11/29/18 16:58:35   Desc Main
                           Document     Page 5 of 7
Case 17-10554   Doc 604   Filed 11/29/18 Entered 11/29/18 16:58:35   Desc Main
                           Document     Page 6 of 7
Case 17-10554   Doc 604   Filed 11/29/18 Entered 11/29/18 16:58:35   Desc Main
                           Document     Page 7 of 7
